Exhibit 32.1 Vital Images, Inc. Certification Pursuant to 18 U.S.C. Section 1350 In connection with this Quarterly Report on Form10-Q of Vital Images,Inc. (the “Company”) for the period ended June 30, 2010 (the “Quarterly Report”), I, Michael H. Carrel, President and Chief Executive Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, that: 1. The Quarterly Report fully complies with the requirements of section13(a)or 15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 9, 2010 /s/ Michael H. Carrel Michael H. Carrel President, Chief Executive Officer (Principal Executive Officer) Vital Images, Inc.
